ORDER
The Disciplinary Review Board having filed its decision with the Court on July 11, 1995, recommending that JEFFREY P. RUD*429DY of NEWARK, who was admitted to the bar of this State in 1967, be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), and RPC 1.8(h) (entering into an impermissible settlement agreement with a client),
And the Disciplinary Review Board further recommending that respondent practice under the supervision of a proctor for a period of six months, and good cause appearing;
It is ORDERED that JEFFREY P. RUDDY is hereby reprimanded; and it is further
ORDERED that JEFFREY P. RUDDY practice under the supervision of an attorney approved by the Office of Attorney Ethics for a period of six months, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.